OPINION — AG — ** HOUSING AUTHORITIES — PUBLIC UTILITIES — TAXATION — FRANCHISE TAX ** 63 Ohio St. 1066 [63-1066] DOES 'NOT' EXEMPT A PUBLIC HOUSING AUTHORITY FROM THE PAYMENT OF A FRANCHISE FEE LEVIED UPON AN ELECTRIC PUBLIC UTILITY BUT PASSED ON TO THE HOUSING AUTHORITY IN ITS UTILITY. CITE: 63 Ohio St. 1051 [63-1051], 63 Ohio St. 1081 [63-1081], 68 Ohio St. 2601 [68-2601] [68-2601], 68 Ohio St. 2602 [68-2602], OPINION NO. 79-319, OPINION NO. 81-077, OPINION NO. 83-020, ARTICLE X, SECTION 6 (HOUSING PROPERTY IS PUBLIC PROPERTY) (MARC EDWARDS)